ACCEPTED
                                                                                                                                                                                                          05-15-01512-cv
                                                                                                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                                                                                                         DALLAS, TEXAS
                                                                                                                                                                                                   12/21/2015 5:35:38 PM
Appellate Docket Number:                                                                                                                                                                                      LISA MATZ
                                                                                                                                                                                                                  CLERK
Appellate Case Style:

                               Vs.

                                                                                                                                                                          FILED IN
Companion Case No.:
                                                                                                                                                                   5th COURT OF APPEALS
                                                                                                                                                                        DALLAS, TEXAS
                                                                                                                                                                   12/21/2015 5:35:38 PM
                                                                                                                                                                          LISA MATZ
Amended/corrected statement:                                                          DOCKETING STATEMENT (Civil)                                                           Clerk
                                                                         Appellate Court:
                                                              (to be filed in the court ofappeals upon perfection ofappeal under TRAP 32)




fi    Person    I   Organization (choose one)                                                                              X       Lead Attorney

                                                                                                                           First Name:
First Name:                                                                                                                Middle Name:
Middle Name                                                                                                                Last Name:

Last Name:                                                                                                                 Suffix:    W
                                                                                                                           Law Firm Name:
Suffix:     W
Pro   Se:   O                                                                                                              Address I
                                                                                                                           Address 2

                                                                                                                           City:
                                                                                                                           State:                                         Zip+4:

                                                                                                                           Telephone                                                  ext.
                                                                                                                                                                                             'æ3
                                                                                                                           Fax:

                                                                                                                           Email

                                                                                                                           SBN:



fi    Person    I   Organization (choose one)                                                                              n       Lead Attomey

                                                                                                                           FirstName:        7¡Q:..1.';;.   1:;.*:-',.: .:''::   ,'
First Name:                                                                                                                Middle Name: B.
Middle N¿rng;       i,-,1:::.''.':11:-.,.:;.1;;,,'.'':   ':':,;1:'1,:'t;,-,11:l;;t,,..,.,;.t,,ti;;;.;t;1.:,.112:,'..-;',   Last     Name:    Lyon

LastName:           Ingels                                                                                                 Suffix:Jr., .'.
Suffix: :.':' ;.           .   .
                                                                                                                           Law Firm Nanre:Ted B. Lyon & Associates, P.C.

Pro   Se:   C                                                                                                              Address    l:     18601 LBJ Freeway, Suite 525
                                                                                                                           Address 2:




                                                                                                              Page 'l of   I
                                                      City:
                                                      State:                                                    Zip+4:      ,r': t -ìì i   (:   .



                                                      Telephone:                                                     ext.

                                                      Fax:            ::        :;it,         :::.'I




                                                      Email:               !l



                                                      SBN:



ffi   Person ffOrganization   (choose one)            X        Lead Attomey
                                                      First Name:

First Name:                                           Middle Name:
Middle Name                                           Last Name:

Last Name:                                            Suffix:     I
                                                      Law Firm Name:
Suffix:     f
Pro   Se:   O                                         Address 1:                        '.; -¡,        r.::1.   i



                                                      Address 2:

                                                      City:                              t.


                                                      State:                                                    zip+4i n
                                                      Telephone:
                                                      Fax:
                                                                                                                     ""t.I
                                                      Email:

                                                      SBN:




                                             Page 2 of B
Nature of Case (Subject matter or type of case):

Date order or judgment signed:                                                  Type ofjudgment:

Date notice of appeal filed in trial court:

If mailed to the trial court clerk, also give the   date mailed:

Interlocutory appeal ofappealable order:      I     Ves   ffi   No
Ifyes,   please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):



Accelerated appeal (See TRAP      28):        I     Yes   ffi   No
                                  or other basis on which                is accelerated:



          Termination or Child Protection? (See TRAP            28.4):     [Ves         ElNo

Permissive? (See TRAP 28.3):                      flves fi       No
                                  or other basis for such status


Agreed? (See TRAP 28.2):                          IYes ffiNo
                     fy statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or                 rule: I           Ves                I       No

Ifyes,   please                   or other basis for such status:


Does this case involve an amount under $100,000?      [ Ves ffiNo
Judgment or order disposes of all parties and issues: ffi Ves f]No

Appeal from finaljudgment:                            [l Yes f]No
Does the appeal involve the constitutionality or the validity ofa statute, rule, or ordinance?                                      I     Yes            [No


Motion for New Trial:                  ffves []No                     If yes, date         frl"atffi.þ.îli
Motion to Modify Judgment:             fYes XNo                       rryes,dater't"¿,Vj:if¿ziirií1ry:í.:ii:í:i
Request for Findings ofFact            I Yes XNo                       If,yes, date frled:    '. ' i-'¡                                 ' -' '
and Conclusions of Law:                                                                                                                             :
                                       [Yes XNo                          lfyes, date filed: . '
Motion to Reinstate:                                                                                              :',''',   t


Motion under TRCP 306a:
                                       I Yes XNo                       I   f yes, date frled:':;.':' :.'': ., a             :i'r' :':t.:::,t'.,:...::.


Other:                                 flves fi      No




Affìdavit filed in trial court:        f,Yes X       No               ìfyes,      date fìled:


Contest fìled in trial coutl:          [Yes I        No               If yes, date filed:

Date ruling on contest due:


Ruling on contest:     f   Sustained      I Oven'uled                 Date of ruling


                                                                           Page 3 of 8
Has any party to the court's judgment filed for protection in bankruptcy which might affect this                 appeal? f Ves I          No

Ifyes, please attach a copy ofthe petition.



Date bankruptcy filed:        W                                           Bankruptcy Case Number:




Coufi:                                                                          Clerk's Record:

County:                                                                        Trial Court                    fi
                                                                                                Clerk: n District       County

Trial Court Docket Number           (Cause No.):                                Was clerk's record requested? fi        Ves      n   No

                                                                                Ifyes, date requested:
Irial   Judge (who tried or disposed of case):                                  If no,   date   it will be requested:
First Name:                                                                     Were payment affangements made with clerk?
Middle Name:                                                                                                             ffives      [No   fllndigent
Last Name:
                                                                                (Note: No reqüest required under TRAP 34'5(a)'(b))
Suffix:     "{ffi
Address I

Address 2

City:
State:                                      Zip+4
relephone:        {,.43.Í,ï;"ffi "*r. YA:ffi},
F ax   :    i,.:i,ï:t/;7íf"1.Éffi:á.€,
Email




Repofter's or Recorder's Record:

Is there a repofier's    rrcord?             ff    Yes f   No

Was reporter's record       requested?       fi    Yes f   No

Was there a repofter's record electronically recorded?          f   Yes   fi   No

ll'yes. date requested: December 9,2015

If no, date it will   be requested:
Were paynrent arrangements made with the courl reporter/court recotder?                  6V.r f        No   Ilndigent




                                                                          Page 4 of 8
fi   Court Reporter                        I    Court Recorder

ü ornciat                                  E    Substitute




First Name:
Middle Name:
Last Name:

Suffix:     W
Address    l:
Address 2:

City:
State                                    Zip+4:W
Telephone                                  ext. æ
Fax:

Email:



Supersedeas bond        filed:flYes ffi No If yes, date filed:
Will file:   I    Yes   ffi No



Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?              [   Ves ffi No
Ifyes, briefly    state the basis for your request:




Should this appeal be referred to      mediation?
                                                       [     Ves   fi   No

If no,   please

Has the case been through an ADR procedure?            ffiYes il        No

If yes, who was the rnediator?
What type of ADR procedure?
At what stage did the case go through      ADR? fi Pre-Trial I Post-Trial f,                 Other

ll' other. please specily:

Type ofcase? Personal Injury
Give a brief description of the issue to bê mised on appeal, the relief sought, and the applicable standard lbr review, if known (without
pre.judice to the right to raise additional issues or request additional relief):

Sufüciency of the evidence to support Jury findings of zêro.damages where     liabilþ   was stipulated. Jury findings were against the great weight   and::.r-::,':

preponderance ofthe evidence and manifestly unjust

How was the case disposed        of?    Trial
Summary of relief granted, including arnount of money.judgment, and if any, damages awarded. Trial Court rendered
                                                                                                                    judgement ordering
                                                                                             that Plaintiff take nothing.
If money .judgrnent. what was the amount? Actual damages: $0.00
Punitive (or similar') damages: $0.00

                                                                        Page 5 of 8
Attorney's fees (trial):
Attorney's fees (appellate):
Other:

If other,   please specify:




Will you challenge this Couft's   jurisdiction? [ Ves fi       No
Does judgment have language that one or more pafties "take     nothing"?       fi   Ves   I   No

Does judgment have a Mother Hubbard clause?         [Yes I     No

Other basis for finality?
Ratethecomplexityofthecase(uselforleastand5formostcomplex):                     Xl n2 n3 [4 n5
Please make my answer to the preceding questions known to other pafties in this    case. fi Ves I No
Can the parties agree on an appellate   mediator?   [   Yes ffi No
Ifyes, please give name, address, telephone, fax and email address:
Name                              Address                     Telephone                        Fax                    Email
                                                              W
Languages other than English in which the mediator should be profìcient:

Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appellate court by coutt, docket number, and style.

Docket Number:                                                                      Trial Court:

  Style:

     Vs.




                                                               Page 6 of   B
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a plogram to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal bef'ore this Court.

The pro Bono Committee is solely responsible for screening and selecting the civil cases f'or inclusion in the Program based upon a number of
discretionary criter.ia, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take ovel'representation of the appellant or appellee without charging legal fees' More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
*w*.te*-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case fbr possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool ofvolunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Plo Bono      Program? f]          Yes   fl   No

Do you authorize the pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regãrding the appeal? [ ves fi No

please note that any such conversations would be maintained as conlìdential by the Plo Bono Committee and the information used solely f'or
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affìdavit of lndigency and attached a file-stamped copy of that affidavit,   does your income exceed 200o/o   of
th; U.S. Department of Flealth and FIuman Services Federal Poverty Guidelines? [ Ves I No

These guidelines can be f'ound in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gor,/povert,v/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? [ Yes ffi No
If yes, please attach an AfIìdavit of Indigency cornpleted and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the inter.net at .!,1_tlp1,^vlòr!-.lax-app.-erg. Your participation in the Pro Bono Program may be conditioned upon youl'execution of
an aflìdavit under oath as to your financial circumstances.


Give a brief descr.iption of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
preju<lice to the r.ight to laise additional issues or l'equest additional reliefl use a sepat'ate attachment, if necessary).




XV. Signature



             of counsel (or pro   se   party)                                              f)ate:              December 21,2015




Printed Name: Richard Mann                                                                 State lJal   No.:   24079640




Irlectlonic Signaturc: /s/ Richar'<i Mann
    (Optional)




                                                                 Page 7    B
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
couft's order orjudgment as follows on




Signature of counsel (or pro se party)                                               Electronic Signature:
                                                                                             (Optional)

                                                                                     State   BarNo.:
Person Served
Certifìcate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (l) the date and manner ofservice;
                             (2) the name and address of each person served, and
                             (3) ifthe person served is a party's attorney, the name ofthe party represented by that attorney


Please enter the   following for each person served:


Date Served:

Manner Served:

First Name:

Middle Name:

Last Name:
Suffix:   ffi
Law Firm Name

Address   l:
Address 2:

City:
State                                  zip+   4   :   7:Ø:9r€zf:Vii:,,?.ízr

rerephone:         Wif:{ffiffi         ext. 7.F;#
Fax:       a4l:zf,{:f(l!¡1,,W:;:i4
Emair: ¿íe¿*í@:,tudátit$.                f, /':1*,
Il Attorney,    Representing Party's Name: Diane Earnest




                                                                         Page B of   B